Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant has filed an amendment on 1/28/2022 amending claims 1, 3, 8, 11-12, 16 and 18. Claims 2, 5-7 and 9-10 have been cancelled, new claims 21-22 have been added. In virtue of this communication, claims 1, 3-4, 8 and 11-22 are currently pending in the instant application. 

Response to Remarks 
In response to the title objection as the title of the invention being non-descriptive, Applicant has amended the title to be more descriptive. The new title has been accepted and the corresponding objection has been withdrawn. In addition, Applicant has submitted amendments to Application Specifications to correct a few clerical errors. The specifications amendments have been entered and acknowledged. 
Regarding the claim objections due to three indefiniteness issues raised by Examiner in 11/23/2021 Office Action, Applicant has amended claim 1 to address the first indefiniteness issue with respect to claim language “height direction”. Applicant has addressed the second indefiniteness issue by canceling claim 6, along with amending claim 1 to clarify the direction of the at least one base assembly issue. For the third indefiniteness issues regarding the claimed visible surface, Applicant has cancelled claims 9-10, and clarified the issue with new claim 21. The arguments and claim language have been considered, the corresponding claim objections have been withdrawn accordingly.   

	Allowable Subject Matter
Claims 1, 3-4, 8 and 11-22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a display apparatus including a frame, a first display screen and a second display screen. The frame includes at least one base assembly and a frame body fixed on the at least one base assembly, The first display screen and the second display screen are arranged in a first direction and fixed within the frame body. 
For amended independent claim 1, the combination of previously applied prior arts Choi (US 9134950 B2), Kortman; Calvin J. et al. (US 6305764 B1), along with new found prior art Ong (US 20100282932 A1) discloses a display apparatus including a frame supporting multiple display screens. The frame includes at least one base assembly and a frame body fixed on a base assembly. 
However, no prior art, or a combination of teachings from different prior arts, was found to teach the exact same frame structure as independents claims 1, 21 and 22.  
For claims 3-4, 8 and 11-20, they are allowable for their association with their independent parent claims 1, 21 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


/WING H CHOW/Examiner, Art Unit 2621